The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1994, for sufficiency as to form of sixteen (16) initiative petitions relating to the amendment of certain sections in Chapter 290, RSMo, which sections pertain to the minimum wage rate. A copy of each of the sixteen (16) initiative petitions which you submitted to this office on December 12, 1995, is attached for reference.
We conclude that each of the sixteen (16) initiative petitions must be rejected as to form, because each fails to follow the statutorily-prescribed form set forth in Section116.040, RSMo 1994. We note the following deviations from the statutory form: (1) each of the sixteen (16) initiative petition forms requests the proposed law be submitted to the voters for the "City of St. Louis, Missouri" while the statutory form states the proposed law shall be submitted to the voters of the "state of Missouri" and (2) each of the sixteen (16) initiative petition forms contains a column for "phone" while the statutory form does not provide for such a column.
Because of our rejection of the form of the petitions for the reasons stated above, we have not reviewed the petitions to determine if additional deficiencies exist.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
Enclosures